
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.57


Execution Version

STOCK PURCHASE AGREEMENT

By and Among

LECG Corporation,

Great Hill Equity Partners III, LP,

and

Great Hill Investors, LLC

Dated as of August 17, 2009

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page  

SECTION I—PURCHASE AND SALE OF SHARES

    1        

1.1.

 

Purchase and Sale of Shares; Closing

   
1        

1.2.

 

Transfer Taxes

   
1        

1.3.

 

Further Assurances

   
1  

SECTION II—REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   
2        

2.1.

 

Authorized and Outstanding Stock

   
2        

2.2.

 

Authorization

   
2  

SECTION III—REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

   
2        

3.1.

 

Purchase Entirely for Own Account

   
2        

3.2.

 

Disclosure of Information

   
3        

3.3.

 

Investment Experience

   
3        

3.4.

 

Accredited Investor

   
3        

3.5.

 

Restricted Securities

   
3        

3.6.

 

Authority and Non-Contravention

   
3        

3.7.

 

Investment Banking; Brokerage Fees

   
3  

SECTION IV—CERTAIN COVENANTS OF THE COMPANY

   
4        

4.1.

 

Indebtedness

   
4        

4.2.

 

Directors and Officers' Insurance

   
4  

SECTION V—CONDITIONS TO THE INVESTOR'S OBLIGATIONS AT CLOSING

   
5        

5.1.

 

Effectiveness of Preferred Stock Terms

   
5        

5.2.

 

Merger Agreement

   
5        

5.3.

 

Representations and Warranties

   
5        

5.4.

 

Performance

   
5        

5.5.

 

Delivery of Documents

   
5        

5.6.

 

Legal Opinion

   
5  

SECTION VI—CONDITIONS TO THE COMPANY'S OBLIGATIONS AT CLOSING

   
5        

6.1.

 

Merger Agreement

   
5        

6.2.

 

Representations and Warranties

   
5        

6.3.

 

Performance

   
5        

6.4.

 

Delivery of Documents

   
5  

SECTION VII—TERMINATION

   
6        

7.1.

 

Mutual Termination

   
6  

i

--------------------------------------------------------------------------------



 
   
  Page        

7.2.

 

Termination of Merger Agreement

    6        

7.3.

 

Effect of Termination

   
6  

SECTION VIII—MISCELLANEOUS

   
6        

8.1.

 

Survival of Representations and Warranties

   
6        

8.2.

 

Entire Agreement

   
6        

8.3.

 

Amendments, Waivers and Consents

   
6        

8.4.

 

Notices and Demands

   
7        

8.5.

 

Severability

   
7        

8.6.

 

Expenses

   
7        

8.7.

 

Counterparts

   
8        

8.8.

 

Effect of Headings; Construction

   
8        

8.9.

 

Governing Law

   
8        

8.10.

 

Binding Agreement; Assignment

   
8        

8.11.

 

CONSENT TO JURISDICTION

   
8  

SCHEDULES AND EXHIBITS

       

Schedule A

 

Purchase Allocation Schedule

       

Schedule B

 

Wire Transfer Instructions

       

Exhibit A

 

Form of Certificate of Designations

       

Exhibit B

 

Form of Legal Opinion

       

ii

--------------------------------------------------------------------------------






STOCK PURCHASE AGREEMENT


        THIS STOCK PURCHASE AGREEMENT is made as of August 17, 2009, by and
among LECG Corporation, a Delaware corporation (the "Company") on the one hand,
and Great Hill Equity Partners III, LP, a Delaware limited partnership, and
Great Hill Investors, LLC, a Massachusetts limited liability company, on the
other hand (each an "Investor" and together the "Investors").

        WHEREAS, the Investors together are the majority stockholders of Smart
Business Holdings, Inc., a Delaware corporation ("Smart");

        WHEREAS, the Company and Smart are parties to an Agreement and Plan of
Merger dated of even date herewith (the "Merger Agreement") which provides for,
among other things, (i) the merger of a wholly-owned subsidiary of the Company
with and into Smart, with Smart as the surviving corporation (the "First Step
Merger"), and (ii) the merger of Smart, as successor to the First Step Merger,
with and into a second wholly-owned subsidiary of the Company, with said
subsidiary as the surviving entity (together with the First Step Merger, the
"Merger");

        WHEREAS, in connection with the Merger, the Company has agreed to sell,
and the Investors have agreed to purchase an aggregate of 6,313,131 shares (the
"Preferred Shares") of the Company's Series A Convertible Redeemable Preferred
Stock, par value $0.001 per share (the "Preferred Stock"); and

        WHEREAS, it is the intention of the parties that the Investors' purchase
of the Preferred Shares occur immediately prior to or simultaneously with the
consummation of the Merger and the execution of certain ancillary agreements.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


SECTION I—PURCHASE AND SALE OF SHARES

        1.1.    Purchase and Sale of Shares; Closing.    

        (a)   Subject to the terms and conditions of this Agreement and in
reliance on the representations, warranties and covenants set forth herein, the
Company shall issue and sell to the Investors, and the Investors agree to
purchase from the Company, the Preferred Shares, with a purchase price of $3.96
per share, for an aggregate purchase price of $24,999,998.76 (the "Purchase
Price") as set forth on Schedule A hereto. The Preferred Stock shall have the
rights, privileges, preferences and other terms set forth in the Certificate of
Designations (the "Certificate") attached as Exhibit A hereto.

        (b)   Subject to the satisfaction or waiver of the conditions set forth
herein, the purchase of the Preferred Shares shall be made at a closing (the
"Closing") to be held immediately prior to or simultaneously with the closing of
the Merger. At the Closing, the Company will deliver to each Investor a
certificate representing such Investor's respective portion of the Preferred
Shares purchased by such Investor against payment of the purchase price relating
thereto to the Company by wire transfer payable in immediately available funds
in accordance with the wire transfer instructions set forth on Schedule B
hereto.

        1.2.    Transfer Taxes.    All transfer taxes, fees and duties under
applicable law incurred in connection with the sale and transfer of the
Preferred Shares under this Agreement will be borne and paid by the Company and
it shall promptly reimburse the Investors for any such tax, fee or duty which
any of them is required to pay under applicable law.

        1.3.    Further Assurances.    The Company and the Investors from time
to time after the Closing at the request of any other party hereto and without
further consideration shall execute and deliver further instruments of transfer
and assignment and take such other action as a party may reasonably require to
more effectively transfer and assign to, and vest in, the Investors, the
Preferred Shares and all rights thereto, and to fully implement the provisions
of this Agreement.

--------------------------------------------------------------------------------




SECTION II—REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        To induce the Investors to enter into this Agreement and consummate the
transactions contemplated hereby, the Company hereby makes to the Investors the
following representations and warranties:

        2.1.    Authorized and Outstanding Stock.    The shares of Preferred
Stock to be issued pursuant to this Agreement, when issued, sold and delivered
in accordance with the terms and for the consideration set forth in this
Agreement, will be duly authorized, validly issued, fully paid and
non-assessable and will be free of any Encumbrances (as defined in the Merger
Agreement) (other than Encumbrances contained in the Related Agreements (as
defined in the Merger Agreement), restrictions on transfer under state and/or
federal securities laws and Encumbrances created by or imposed by an Investor).
At the Closing, the shares of common stock of the Company issuable pursuant to a
conversion of the Preferred Stock (the "Conversion Shares") will be duly and
validly reserved for issuance and, when issued in accordance with the terms of
the Preferred Stock, duly authorized, validly issued, fully paid and
non-assessable and will be free of any Encumbrances (other than rights and
restrictions contained in the Related Agreements, restrictions on transfer under
state and/or federal securities laws and Encumbrances created by or imposed by
an Investor). The offer, issuance, sale and delivery of the Preferred Shares and
the Conversion Shares are or will be exempt from the registration requirements
of the Securities Act of 1933, as amended (the "Act"), and the qualification or
registration provisions of applicable state securities laws (subject to the
accuracy of the Investors' representations in Section III hereof). Neither the
Company nor its authorized agents will take any action that would cause the loss
of such exemption. At the Closing, the rights, preferences and other terms
relating to the Preferred Stock will be as set forth in Exhibit A attached
hereto, and such rights and preferences are valid and enforceable under Delaware
law.

        2.2.    Authorization.    This Agreement and all agreements, documents
and instruments executed and delivered by the Company pursuant hereto are valid
and binding obligations of the Company, enforceable in accordance with their
respective terms. Subject to receiving the approval of the Company's
stockholders with respect to the transactions contemplated hereby and the filing
of the Certificate with the Delaware Secretary of State, the execution, delivery
and performance of this Agreement and all agreements, documents and instruments
executed and delivered by the Company pursuant hereto, the issuance and delivery
of the Preferred Shares, and, upon conversion of the Preferred Shares, the
issuance and delivery of the Conversion Shares, have been duly authorized by all
necessary corporate or other action of the Company.


SECTION III—REPRESENTATIONS AND WARRANTIES OF EACH INVESTOR

        To induce the Company to enter into this Agreement and consummate the
transactions contemplated hereby, each Investor hereby makes to the Company the
following representations and warranties:

        3.1.    Purchase Entirely for Own Account.    This Agreement is made
with such Investor in reliance upon the Investor's representation to the
Company, which by such Investor's execution of this Agreement the Investor
hereby confirms, that the Preferred Shares will be acquired for investment for
the Investor's own account (or the account of its affiliates), not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof
in violation of any applicable law, and that the Investor has no present
intention of selling, granting any participation in or otherwise distributing
the same to any other person. By executing this Agreement, such Investor further
represents that the Investor does not have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participation to such
person or to any third person, with respect to any of the Preferred Shares.

2

--------------------------------------------------------------------------------



        3.2.    Disclosure of Information.    Such Investor represents that it
has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Preferred Shares and
the business, properties, prospects and financial condition of the Company. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section II of this Agreement or the right of the Investor to
rely thereon.

        3.3.    Investment Experience.    Such Investor acknowledges that it is
able to fend for itself, can bear the economic risk of its investment, and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of its investment in the Preferred
Shares. Such Investor also represents it has not been organized for the purpose
of acquiring the Preferred Shares.

        3.4.    Accredited Investor.    Such Investor is an "accredited
investor" within the meaning of SEC Rule 501 of Regulation D, as presently in
effect.

        3.5.    Restricted Securities.    Such Investor understands that the
Preferred Shares it is purchasing are characterized as "restricted securities"
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that under such
laws and applicable regulations such Preferred Shares may be resold without
registration under the Act only in certain limited circumstances. In the absence
of any effective registration statement covering the Preferred Shares or an
available exemption from registration under the Act, the Preferred Shares must
be held indefinitely. In this connection, such Investor represents that it is
familiar with Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Act.

        3.6.    Authority and Non-Contravention.    Such Investor has all
requisite power and authority to enter into this Agreement and all agreements,
documents and instruments executed and delivered by such Investor pursuant
hereto (collectively, the "Transaction Documents"), to perform its obligations
thereunder, and to consummate the transactions contemplated thereunder. The
execution and delivery of the Transaction Documents have been duly authorized by
all necessary action on the part of the Investor. The Transaction Documents have
been or will be duly executed and delivered by such Investor and, assuming due
authorization, execution and delivery by the other parties hereto, represents or
will represent the legal, valid and binding obligation of the Investor,
enforceable against the Investor in accordance with its terms, subject to the
effect of (1) applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws now and hereafter in effect relating to rights of creditors
generally and (2) rules of law and equity governing specific performance,
injunctive relief and other equitable remedies. The execution and delivery of
the Transaction Documents do not, and the consummation of the transactions
contemplated thereunder and compliance with the provisions thereof will not,
conflict with, result in a breach or violation of or default (with or without
notice or lapse of time or both) under, or require notice to or the consent of
any person under, any contract or law by which the Investor is bound.

        3.7.    Investment Banking; Brokerage Fees.    Such Investor has not
incurred, nor will it incur, directly or indirectly, any liability for brokerage
or finders' fees or agents' commissions or investment bankers' fees or any
similar charges (exclusive of professional fees to lawyers and accountants) in
connection with this Agreement or any transaction contemplated hereby.

3

--------------------------------------------------------------------------------




SECTION IV—CERTAIN COVENANTS OF THE COMPANY

        4.1.    Indebtedness.    From and after the date hereof until such time
as neither any Investor nor any Affiliate of any Investor beneficially owns any
shares of Preferred Stock, without the affirmative vote or written consent of
holders of a majority of the then outstanding shares of Preferred Stock, the
Company will not Incur or permit any subsidiary to Incur, directly or
indirectly, any Indebtedness that would result in the Company having, as of
immediately following the Incurrence of such Indebtedness, Indebtedness in
excess of the greater of: (A) $75,000,000 or (B) the product of 2.5 multiplied
by EBITDA. For purposes of this Section IV, the following terms shall have the
meanings set forth below:

        (a)   "Affiliate," when used with reference to any Person, means another
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with such first Person.

        (b)   "Incur" shall mean issue, assume, guarantee, incur or otherwise
become liable for; provided, however, that any Indebtedness or capital stock of
an entity existing at the time such entity becomes a subsidiary of the Company
(whether by merger, consolidation, acquisition or otherwise) shall be deemed to
be Incurred by such entity at the time it becomes a subsidiary of the Company.
The term "Incurrence" when used as a noun shall have a correlative meaning. The
accretion of principal of a non-interest bearing or other discount security
shall not be deemed the Incurrence of Indebtedness.

        (c)   "Indebtedness" shall mean (1) any liability of the Company and its
subsidiaries (A) for borrowed money (including the current portion thereof),
(B) under any reimbursement obligation relating to a letter of credit, bankers'
acceptance or note purchase facility, or (C) evidenced by a bond, note,
debenture or similar instrument (including a purchase money obligation), and
(2) any liability of other Persons described in clause (1) that the Company or
any of its subsidiaries has guaranteed, that is recourse to the Company or any
of its assets or that is otherwise the legal liability of the Company. For
purposes of this Section 4.1, Indebtedness includes any and all amounts of the
nature described in clauses (1)(A), (B) or (C) owed by the Company or any of its
subsidiaries to any of its affiliates including any of its stockholders. For
purposes of this Section 4.1, Indebtedness does not include any payments owed by
the Company to former employees for continued compliance with provisions of
their respective severance agreements not accounted for as debt in accordance
with U.S. generally accepted accounting principles.

        (d)   "EBITDA" shall mean the Company's earnings before interest, taxes,
depreciation and amortization for the most recently completed fiscal year for
which audited financial statements are available (and derived from such audited
financial statements). Within ninety (90) days following the close of each
fiscal year of the Company, the Company shall deliver to the Investors a written
certificate certifying to the Company's EBITDA for such fiscal year, and
executed on behalf of the Company by its Chief Financial Officer.

        (e)   "Person" shall mean any individual, firm, corporation,
partnership, company, limited liability company, division, trust, joint venture,
association, governmental authority or other entity or organization.

        4.2.    Insurance.    For so long as any Affiliate of any Investor is a
member of the Company's Board of Directors, the Company shall maintain insurance
coverage, from reputable insurers, under an errors and omissions insurance
policy, a director and officer liability insurance policy, an employment
practices liability insurance policy and such other insurance coverage in such
amounts as is customary for companies similarly situated (as determined in good
faith by the Company's Board of Directors), for the benefit of directors,
managers and employees to the extent applicable.

        4.3.    Waiver.    Notwithstanding anything in this Section IV to the
contrary, the holders of a majority of the then outstanding shares of Preferred
Stock may, from time to time, waive the

4

--------------------------------------------------------------------------------




application of any of the provisions of this Section IV by affirmative vote or
by written notice to the Company.


SECTION V—CONDITIONS TO THE INVESTOR'S OBLIGATIONS AT CLOSING

        The obligations of the Investors to purchase and pay for the Preferred
Shares shall be subject to the satisfaction or waiver on or before the Closing
of the following conditions:

        5.1.    Effectiveness of Preferred Stock Terms.    The terms of the
Preferred Shares as set forth in Exhibit A hereto shall have become effective by
the filing of the Certificate with the Secretary of State of the State of
Delaware and shall continue to be in full force and effect as of the Closing.

        5.2.    Merger Agreement.    The Merger shall have closed prior to or
concurrently with the Closing.

        5.3.    Representations and Warranties.    The representations and
warranties of the Company set forth in Section II hereof shall be true and
correct as of the Closing.

        5.4.    Performance.    The Company shall have performed and complied in
all material respects with all covenants and obligations contained in this
Agreement that are required to be performed or complied with by the Company on
or before the Closing.

        5.5.    Delivery of Documents.    The Company shall have executed and/or
delivered to the Investor (or shall have caused to be executed and delivered to
the Investors by the appropriate persons) the following:

        (a)   One or more certificates representing the Preferred Shares being
purchased by such Investor; and

        (b)   A certificate of the Chief Executive Officer of the Company
certifying that the conditions specified in Sections 5.3 and 5.4 have been
fulfilled.

        5.6.    Legal Opinion.    The Investors shall have received from Jones
Day, counsel to the Committee of the Independent Directors of the Company, an
opinion, dated as of the Closing, in substantially the form attached hereto as
Exhibit B.


SECTION VI—CONDITIONS TO THE COMPANY'S OBLIGATIONS AT CLOSING

        The obligations of the Company to sell and issue the Preferred Shares
shall be subject to the satisfaction or waiver on or before the Closing of the
following conditions:

        6.1.    Merger Agreement.    The Merger shall have closed prior to or
concurrently with the Closing.

        6.2.    Representations and Warranties.    The representations and
warranties of each Investor set forth in Section III shall be true and correct
as of the Closing.

        6.3.    Performance.    Each Investor shall have performed and complied
in all material respects with all covenants and obligations in this Agreement
that are required to be performed or complied with by the Investor on or before
the Closing.

        6.4.    Delivery of Documents.    Each Investor shall have executed
and/or delivered to the Company (or shall have caused to be executed and
delivered to the Company by the appropriate persons) the following:

        (a)   Such Investor's applicable portion of the Purchase Price; and

        (b)   A certificate of an authorized signatory of the Investor
certifying that the conditions specified in Sections 6.2 and 6.3 have been
fulfilled.

5

--------------------------------------------------------------------------------




SECTION VII—TERMINATION

        The parties hereto may terminate this Agreement as provided below:

        7.1.    Mutual Termination.    The Investors and the Company may
terminate this Agreement by mutual written consent at any time prior to Closing.

        7.2.    Termination of Merger Agreement.    This Agreement shall
automatically terminate if the Merger Agreement is terminated for any reason
prior to closing of the Merger.

        7.3.    Effect of Termination.    In the event of termination of this
Agreement in accordance with Section VII, this Agreement shall forthwith become
void and there shall be no liability on the part of any party to any other party
or its stockholders, members, affiliates, directors or officers under this
Agreement, except for the provisions of Section 8.6 shall continue in full force
and effect and except that nothing herein shall relieve any party from liability
for any knowing and intentional breach of this Agreement prior to such
termination.


SECTION VIII—MISCELLANEOUS

        8.1.    Survival of Representations, Warranties and Covenants.    The
representations, warranties and covenants made herein by the parties hereto
shall survive the execution and delivery hereof and the Closing contemplated
hereby and shall bind the successors and assigns of the relevant party, whether
so expressed or not, and all such covenants, agreements, representations and
warranties shall inure to the benefit of the successors and assigns of the
parties hereto and to transferees of the Preferred Shares, whether so expressed
or not.

        8.2.    Entire Agreement.    This Agreement, the Merger Agreement and
the documents, instruments and other agreements specifically referred to herein
or therein or delivered pursuant hereto or thereto, including all exhibits,
annexes, appendices and schedules hereto and thereto, constitute the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersede all prior agreements, term sheets, letters of interest, correspondence
(including e-mail) and undertakings, both written and oral, between the
Investors, on the one hand, and the Company, on the other hand, with respect to
the subject matter hereof

        8.3.    Amendments, Waivers and Consents.    For the purposes of this
Agreement and all agreements, documents and instruments executed pursuant
hereto, except as otherwise specifically set forth herein or therein, no course
of dealing between the Company on the one hand and any Investor on the other and
no delay on the part of any party hereto in exercising any rights hereunder or
thereunder shall operate as a waiver of the rights hereof and thereof. Any term
or provision hereof may be amended, terminated or waived (either generally or in
a particular instance and either retroactively or prospectively) with the
written consent of the Company and the Investors.

6

--------------------------------------------------------------------------------



        8.4.    Notices and Demands.    All notices, deliveries and other
communications pursuant to this Agreement shall be in writing and shall be
deemed given if delivered personally, telecopied, by nationally recognized
express delivery service to the parties at the addresses set forth below or to
such other address as the party to whom notice is to be given may have furnished
to the other parties hereto in writing in accordance herewith. Any such notice,
delivery or communication shall be deemed to have been delivered and received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of telecopy, on the day that the party giving notice receives electronic
confirmation of sending from the sending telecopy machine (provided, however,
that if the telecopy is made on a day other than a Business Day (as defined in
the Merger Agreement) or is made after 5:00 p.m. Eastern Time on any day, then
delivery and receipt shall be deemed instead to be on the following Business
Day), and (c) in the case of a nationally recognized express delivery service,
on the Business Day that delivery to the addressee is confirmed pursuant to the
service's systems:

 
   
   


To the Company:

  c/o LECG Corporation
2000 Powell Street, Suite 600
Emeryville, California 94608
Fax: (510) 653-9898
Attn:

With a copy to:

 

Jones Day, counsel to the Committee of
the Independent Directors of LECG Corporation
1755 Embarcadero Road
Palo Alto, CA 94303



  Attn:   Robert T. Clarkson
Daniel R. Mitz



  Fax: (650) 739-3900

To the Investor:

 

c/o Great Hill Equity Partners III, LP
1 Liberty Square
Boston, MA 02109
Fax: (617) 790-9401
Attn: Christopher S. Gaffney

With a copy to:

 

Goodwin Procter LLP
Exchange Place
Boston, MA 02109



  Attn:   David F. Dietz
John T. Haggerty



  Facsimile Number (617) 523-1231

or to such other address or fax number of which any party may notify the other
parties as provided above. Notices shall be effective as of the date of such
delivery, mailing or fax.

        8.5.    Severability.    Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be deemed
prohibited or invalid under such applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or the other provisions of this Agreement.

        8.6.    Expenses.    The Company and the Investor each agree to pay its
own fees and expenses, including any legal, accounting, investment banking,
finders and advisory fees and expenses incurred in connection with the
Investor's purchase of the Preferred Shares; provided, however, that if the
Investor's purchase of the Preferred Shares is consummated, the Company will pay
all expenses of the Investor related to the Investor's purchase of the Preferred
Shares.

7

--------------------------------------------------------------------------------



        8.7.    Counterparts.    This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopy or by electronic
delivery in Adobe Portable Document Format, or a similar electronic format,
shall be effective as delivery of a manually executed counterpart of this
Agreement.

        8.8.    Effect of Headings; Construction.    The descriptive headings in
this Agreement have been inserted for convenience only and shall not be deemed
to limit or otherwise affect the construction of any provision thereof or
hereof. The parties have participated jointly in the negotiation and drafting of
this Agreement with counsel sophisticated in investment transactions. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement and the agreements, documents and instruments executed and delivered
in connection herewith shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement and the
agreements, documents and instruments executed and delivered in connection
herewith.

        8.9.    Governing Law.    This Agreement shall be deemed a contract made
under the laws of the State of Delaware and all disputes, claims or
controversies arising out of this Agreement, or the negotiation, validity or
performance hereof or the transactions contemplated herein, shall be construed
under and governed by the laws of such state, without giving effect to its
conflicts of laws principles.

        8.10.    Binding Agreement; Assignment.    The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned by the parties, by operation of law or
otherwise, except that the Investor may assign this Agreement to any subsidiary
wholly-owned by the Investor.

        8.11.    CONSENT TO JURISDICTION.    THE PARTIES AGREE THAT JURISDICTION
AND VENUE IN ANY ACTION BROUGHT BY ANY PARTY PURSUANT TO THIS AGREEMENT SHALL
PROPERLY AND EXCLUSIVELY LIE IN ANY FEDERAL OR STATE COURT LOCATED IN THE STATE
OF DELAWARE. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY WITH RESPECT TO SUCH ACTION. THE PARTIES IRREVOCABLY AGREE THAT
VENUE WOULD BE PROPER IN SUCH COURT, AND HEREBY WAIVE ANY OBJECTION THAT SUCH
COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH ACTION.
THE PARTIES FURTHER AGREE THAT THE MAILING BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, OF ANY PROCESS REQUIRED BY ANY SUCH COURT SHALL
CONSTITUTE VALID AND LAWFUL SERVICE OF PROCESS AGAINST THEM, WITHOUT NECESSITY
FOR SERVICE BY ANY OTHER MEANS PROVIDED BY STATUTE OR RULE OF COURT.

[SIGNATURE PAGES FOLLOW]

8

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase
Agreement as of the day and year first above written.

    COMPANY:
 
 
LECG CORPORATION
 
 
By:
 
 


--------------------------------------------------------------------------------

        Name:         Title:
 
 
Address:
 
 
c/o LECG Corporation
2000 Powell Street, Suite 600
Emeryville, California 94608
Fax: (510) 653-9898
Attn:

--------------------------------------------------------------------------------





        INVESTORS:
GREAT HILL EQUITY PARTNERS III, LP
 
GREAT HILL INVESTORS, LLC
By:
 
Great Hill Partners GP III, LP,
its General Partner
 
By:
 
  


--------------------------------------------------------------------------------

Name: Christopher Gaffney
Title: A Manager
By:
 
GHEP III, LLC, its General Partner
 
 
 
 
By:
 
 


--------------------------------------------------------------------------------


 
 
 
      Name: Christopher Gaffney             Title: A Manager        

Address:   Address:
c/o Great Hill Partners, L.P.
 
c/o Great Hill Partners, L.P. 1 Liberty Square   1 Liberty Square Boston, MA
02109   Boston, MA 02109 Fax: (617) 790-9401   Fax: (617) 790-9401 Attn:
Christopher S. Gaffney   Attn: Christopher S. Gaffney

--------------------------------------------------------------------------------






Schedule A


Purchase Allocation Schedule


Investor
  Number of Preferred Shares  

--------------------------------------------------------------------------------






Schedule B


Wire Instructions


Source bank:

Source bank address:

Source bank acct name:

Source bank ABA #:

Source bank account #

Swift Code: (International only)

--------------------------------------------------------------------------------






Exhibit A


CERTIFICATE OF DESIGNATIONS
OF
SERIES A CONVERTIBLE REDEEMABLE PREFERRED STOCK
OF
LECG CORPORATION


Pursuant to Section 151 of the
General Corporation Law of the State of Delaware

        LECG Corporation (the "Corporation"), a corporation organized and
existing under and by virtue of the General Corporation Law of the State of
Delaware, DOES HEREBY CERTIFY:

        FIRST.    The Certificate of Incorporation of the Corporation, as
amended, authorizes the issuance of 15,000,000 shares of preferred stock, $0.001
par value per share, and expressly vests in the Board of Directors of the
Corporation the authority provided therein to provide for the issuance of such
shares in one or more series, and by filing a certificate pursuant to applicable
law of the State of Delaware, to establish or change from time to time the
number of shares of each such series, and to fix the designations, powers,
including voting powers, full or limited, or no voting powers, preferences and
the relative, participating, optional or other special rights of such shares of
each series and any qualifications, limitations and restrictions thereof.

        SECOND.    On                        , 2009, the Board of Directors of
the Corporation, pursuant to the authority expressly vested in it as aforesaid,
has adopted the following resolution creating a new series of convertible
preferred stock known as "Series A Convertible Redeemable Preferred Stock":

RESOLVED:    That pursuant to the authority vested in the Board of Directors of
the Corporation in accordance with the provisions of its Certificate of
Incorporation, as amended, a series of Preferred Stock of the Corporation be,
and it hereby is, created, and that the designation and amount thereof and the
voting powers, preferences and relative, participating, optional and other
special rights of the shares of such series, and the qualifications, limitations
or restrictions thereof, are as set forth in the Corporation's Certificate of
Incorporation, as amended, and in this Certificate of Designations as follows:

        Section 1.    Designation and Number of Shares of Series A Preferred
Stock.    The shares of such series of Preferred Stock shall be designated as
Series A Convertible Redeemable Preferred Stock, $0.001 par value per share (the
"Series A Preferred"), and the number of shares constituting such series shall
be 12,000,000, which number may be increased by the Board of Directors of the
Corporation (the "Board") without a vote of stockholders to the extent necessary
to have sufficient shares of Series A Preferred to pay Cumulative Dividends,
except as otherwise provided in the Corporation's Certificate of Incorporation,
as amended and/or restated from time to time (the "Certificate of
Incorporation").

        Section 2.    Stated Value; Rank.    The Series A Preferred shall rank,
with respect to payment of dividends and distribution of assets upon the
liquidation, winding-up or dissolution of the Corporation, senior to the
Corporation's Common Stock, $0.001 par value per share (the "Common Stock"), and
to each other class or series of the Corporation's capital stock, including any
series of Preferred Stock, established hereafter by the Board, the terms of
which do not expressly provide that it ranks senior to, or on a parity with, the
Series A Preferred in right as to dividends and upon liquidation, dissolution
and winding-up (collectively with the Common Stock, the "Junior Stock").

        Section 3.    Dividends.    

        (a)   The holders of Series A Preferred shall be entitled to receive,
when, as and if declared by the Board or a duly authorized committee thereof,
out of assets of the Corporation legally available therefor, in additional
authorized, duly issued, fully paid and nonassessable shares of Series A
Preferred or, as set forth in Section 3(b) hereof, cash, prior and in preference
to any declaration or payment of any dividend (payable other than in shares of
Junior Stock or other securities and rights convertible into or entitling the
holder thereof to receive, directly or

--------------------------------------------------------------------------------



indirectly, additional shares of Junior Stock) on the Junior Stock, cumulative
dividends ("Cumulative Dividends"), which shall accrue as of the date of
issuance of such shares at the rate of seven and a half percent (7.5%) subject
to adjustment pursuant to Sections 3(c), 3(e) and 8(e) (the "Dividend Rate") of
the Original Issue Price (as defined in Section 4(a)) per share per annum, based
on a 360-day year of 30-day months. Accrued but unpaid dividends shall compound
quarterly at the Dividend Rate. In connection therewith, each share of Series A
Preferred so issued shall be valued at the Original Issue Price. In the event of
any fractional shares, the Corporation shall pay the holder of the Cumulative
Dividends cash in lieu of such fractional shares. The receipt of Series A
Preferred payable as Cumulative Dividends hereunder shall be deemed to have
occurred upon the Dividend Payment Date (as defined below), and the holder
entitled to receive such Cumulative Dividends shall be treated for all purposes
as the record holder of such shares of Series A Preferred as of the time such
Cumulative Dividends are declared. Such Cumulative Dividends shall accrue and be
payable in respect of each share of Series A Preferred quarterly, in arrears, on
the last day of March, June, September and December (each, a "Dividend Payment
Date"), commencing on the first such date to occur. The Cumulative Dividend
payable on the first Dividend Payment Date shall be calculated and based on the
period from the date of issuance through such Dividend Payment Date. If the date
fixed for payment on any shares of Series A Preferred of a distribution in
connection with a Liquidation Event, the date on which any shares of Series A
Preferred are converted into Common Stock, or the date on which any shares of
Series A Preferred are redeemed does not coincide with a Dividend Payment Date,
then subject to the provisions hereof relating to such liquidating distribution,
conversion or redemption, the final dividend period applicable to such shares
shall be the period from the last Dividend Payment Date prior to the date such
liquidating distribution, conversion or redemption occurs through the effective
date of such liquidating distribution, conversion or redemption. Cumulative
Dividends will accrue regardless of whether there are profits, surplus or other
funds of the Corporation legally available for the payment of dividends.
Cumulative Dividends shall accrue pro rata for partial-year periods.

        (b)   Notwithstanding the provisions of Section 3(a), on any Dividend
Payment Date, the Corporation may pay in cash the Cumulative Dividends that have
accrued for such period and that are payable on such date, instead of paying for
such Cumulative Dividends in additional authorized, duly issued, fully paid and
nonassessable shares of Series A Preferred so long as the Corporation has
sufficient cash to make such distribution without breaching the terms of any
contract for borrowed money indebtedness and such cash is legally available
therefor.

        (c)   So long as any share of Series A Preferred shall be outstanding,
no dividend (other than a dividend payable solely in shares of Junior Stock or
other securities and rights convertible into or entitling the holder thereof to
receive, directly or indirectly, additional shares of Junior Stock), whether in
cash or property, shall be declared or paid, nor shall any other distribution be
made on any class or series of Junior Stock or on any class or series ranking on
parity with the Series A Preferred ("Parity Stock"), nor shall any class or
series of Junior Stock or Parity Stock be purchased, redeemed or otherwise
acquired for value (or any money paid to or made available for a sinking fund
for the redemption of any Junior Stock or Parity Stock) by the Corporation;
provided, however, that the foregoing shall not prohibit the Corporation from
making any purchases, redemptions or acquisitions pursuant to agreements with
employees, advisors, consultants or service providers giving the Corporation the
right to repurchase shares of capital stock upon the termination of services or
in the exercise of the Corporation's right of first refusal or upon the
unanimous consent of the Board so long as, at the time of such purchase,
redemption or acquisition, all Cumulative Dividends accrued on the Series A
Preferred have been paid or declared and set apart. Without limitation of any
other provisions hereof or any rights or remedies of the holders of the Series A
Preferred Stock, the Dividend Rate set forth in Section 3(a) shall increase to
sixteen percent (16%) for all outstanding shares of Series A Preferred and any
shares of Series A Preferred issued at any time after such rate increase if the
Corporation at any time breaches this Section 3(c).

--------------------------------------------------------------------------------



        (d)   If full dividends have not been paid on the Series A Preferred
Stock and any Parity Stock, dividends may be declared and paid on the Series A
Preferred Stock and such Parity Stock so long as the dividends are declared and
paid pro rata so that the amounts of dividends declared per share on the
Series A Preferred Stock and such Parity Stock will in all cases bear to each
other the same ratio that accumulated and unpaid dividends per share on the
shares of Series A Preferred Stock and such other Parity Stock bear to each
other.

        (e)   If the Corporation Incurs or permits any subsidiary to Incur,
directly or indirectly, any Indebtedness that would result in the Corporation
having, as of immediately following the Incurrence of such Indebtedness,
Indebtedness in excess of the greater of: (A) $75,000,000 or (B) the product of
2.5 multiplied by EBITDA, then the Dividend Rate set forth in Section 3(a) shall
increase to sixteen percent (16%) for all outstanding shares of Series A
Preferred and any shares of Series A Preferred issued at any time after such
rate increase. For purposes of this Section 3(e), the following terms shall have
the meanings set forth below:

          (i)  "Incur" shall mean issue, assume, guarantee, incur or otherwise
become liable for; provided, however, that any Indebtedness or capital stock of
an entity existing at the time such entity becomes a subsidiary of the
Corporation (whether by merger, consolidation, acquisition or otherwise) shall
be deemed to be Incurred by such entity at the time it becomes a subsidiary of
the Corporation. The term "Incurrence" when used as a noun shall have a
correlative meaning. The accretion of principal of a non-interest bearing or
other discount security shall not be deemed the Incurrence of Indebtedness.

         (ii)  "Indebtedness" shall mean (1) any liability of the Corporation
and its subsidiaries (A) for borrowed money (including the current portion
thereof), (B) under any reimbursement obligation relating to a letter of credit,
bankers' acceptance or note purchase facility, or (C) evidenced by a bond, note,
debenture or similar instrument (including a purchase money obligation), and
(2) any liability of other Persons described in clause (1) that the Corporation
or any of its subsidiaries has guaranteed, that is recourse to the Corporation
or any of its assets or that is otherwise the legal liability of the
Corporation. For purposes of this Certificate of Designations, Indebtedness
includes any and all amounts of the nature described in clauses (1)(A), (B) or
(C) owed by the Corporation or any of its subsidiaries to any of its affiliates
including any of its stockholders. For purposes of this Certificate of
Designations, Indebtedness does not include any payments owed by the Corporation
to former employees for continued compliance with provisions of their respective
severance agreements not accounted for as debt in accordance with U.S. generally
accepted accounting principles.

        (iii)  "EBITDA" shall mean the Corporation's earnings before interest,
taxes, depreciation and amortization for the most recently completed fiscal year
for which audited financial statements are available (and derived from such
audited financial statements). Within ninety (90) days following the close of
each fiscal year of the Corporation, the Corporation shall deliver to the
holders of the Series A Preferred a written certificate certifying to the
Corporation's EBITDA for such fiscal year, and executed on behalf of the
Corporation by its Chief Financial Officer.

        (iv)  "Person" shall mean any individual, firm, corporation,
partnership, company, limited liability company, division, trust, joint venture,
association, governmental authority or other entity or organization.

        (f)    Notwithstanding anything in this Section 3 to the contrary, the
holders of a majority of the then outstanding shares of Series A Preferred may,
from time to time, waive the application of any of the provisions of this
Section 3 by affirmative vote or by written notice to the Corporation.

        Section 4.    Liquidation Preference.    

        (a)   Upon the occurrence of a Liquidation Event, prior and in
preference to any distribution of any of the assets or funds of the Corporation
to the holders of the Junior Stock by reason of their ownership of such stock,
the holders of Series A Preferred shall be entitled to be paid out of

--------------------------------------------------------------------------------



the assets of the Corporation available for distribution to its stockholders an
amount per share of Series A Preferred equal to the greater of (i) the sum of
(A) the Original Issue Price for each share of Series A Preferred held by them,
plus (B) all Cumulative Dividends accrued and unpaid on such shares up to the
date of distribution of the assets of the Corporation (the "Minimum Preferred
Return"), and (ii) the aggregate amount payable in respect of each share of
Common Stock issuable upon conversion of such share of Series A Preferred, as if
such share of Series A Preferred had been converted into Common Stock
immediately prior to the occurrence of such Liquidation Event pursuant to the
provisions of Section 5(a)(i) hereof (such greater amount, the "Preferred
Liquidation Preference"). If, upon the occurrence of a Liquidation Event, the
assets and funds of the Corporation legally available for distribution to
stockholders by reason of their ownership of stock of the Corporation shall be
insufficient to permit the payment to such holders of Series A Preferred of the
full Preferred Liquidation Preference, then such holders of Series A Preferred
shall share ratably in any distribution in proportion to the full preferential
amounts each holder would be entitled to receive under this Section 4(a), on a
pro rata basis. The "Original Issue Price" of each share of Series A Preferred
initially shall be $3.96, and shall be subject to proportionate adjustment in
the event of any stock split, stock dividend, combination, recapitalization, or
other similar transaction with respect to the Series A Preferred.

        (b)   Upon the occurrence of a Liquidation Event, and after payment to
the holders of the Series A Preferred the amounts to which they are entitled
pursuant to Section 4(a) and after any applicable payment to holders of any
other class or series of Parity Stock, all assets and funds of the Corporation
that remain legally available for distribution to stockholders by reason of
their ownership of stock of the Corporation shall be distributed in accordance
with the applicable provisions of the Corporation's Certificate of
Incorporation.

        (c)   A "Liquidation Event" shall include: (i) any liquidation,
dissolution or winding up of the Corporation; (ii) any reorganization,
consolidation or merger (collectively, a "Reorganization") of the Corporation
with or into any other entity or entities other than any Reorganization
resulting in the holders of the outstanding capital stock of the Corporation
entitled to vote for the election of members of the Board immediately prior to
such Reorganization holding at least a majority of the outstanding capital stock
of the surviving or resulting entity entitled to vote for the election of
members of the board of directors of the surviving or resulting entity;
(iii) any other transaction in which the holders of the outstanding capital
stock of the Corporation entitled to vote for the election of members of the
Board immediately prior to such transaction do not hold at least a majority of
the outstanding capital stock of the surviving or resulting entity entitled to
vote for the election of members of the board of directors of the surviving or
resulting entity; or (iv) any sale, conveyance or transfer of all or
substantially all of the assets or business of the Corporation (each of
(ii) through (iv), a "Sale Transaction"). For the avoidance of doubt, neither
the issuance of any Dividend Shares, the conversion of any Series A Preferred
into Common Stock nor the redemption of any Series A Preferred shall be deemed
to be a Liquidation Event and/or a Sale Transaction.

        (d)   Whenever the distribution provided for in this Section 4 shall be
payable in property other than cash, the value of such distribution shall be the
fair market value as determined in good faith by the Board.

        (e)   In the event the assets of the Corporation available for
distribution to holders of Series A Preferred upon any Liquidation Event shall
be insufficient to pay in full all amounts to which such holders are entitled
pursuant to Section 4(a), no such distribution shall be made on account of any
shares of Parity Stock upon such Liquidation Event unless proportionate
distributable amounts shall be distributed on account of the shares of Series A
Preferred Stock, ratably, in proportion to the full distributable amounts for
which holders of the Series A Preferred and holders of any Parity Stock are
entitled upon such Liquidation Event, with the amount allocable to each series
of such stock determined on a pro rata basis of the aggregate liquidation
preference of the outstanding shares of each series and accumulated and unpaid
dividends to which each series is entitled.

--------------------------------------------------------------------------------





        (f)    The Corporation shall give each holder of record of Series A
Preferred written notice of such Liquidation Event not later than fifteen
(15) days prior to the stockholders' meeting called to approve such transaction,
or fifteen (15) days prior to the closing of such transaction, whichever is
earlier. Such notice shall describe the material terms and conditions of the
impending transaction and the application to such transaction of the provisions
of this Section 4, and the Corporation shall thereafter give such holders prompt
notice of any material changes. Such transaction shall in no event take place
sooner than fifteen (15) days after the Corporation has given the first notice
provided under this Section 4(f) or sooner than ten (10) days after the
Corporation has given notice of any material changes to such transaction as
provided under this Section 4(f); provided, however, that such periods may be
shortened upon the affirmative vote or written consent of the holders of a
majority of the then outstanding shares of Series A Preferred.

        Section 5.    Conversion.    

        The holders of shares of Series A Preferred shall have conversion rights
as follows:

        (a)    Optional Conversion.    

        Each share of Series A Preferred shall be convertible, at the option of
the holder thereof, at any time after the date of issuance of such share, at the
office of the Corporation or any transfer agent for the Series A Preferred, into
such number of fully paid and non-assessable shares of Common Stock as is
determined by dividing the Original Issue Price for each share plus any accrued
or declared but unpaid Cumulative Dividends on each such share (such amount, the
"Aggregate Amount"), by the conversion price at the time in effect for a share
of Series A Preferred (the "Conversion Price"). The Conversion Price for the
shares of Series A Preferred initially shall be $3.96, subject to adjustment
from time to time as provided below. The outstanding shares of Series A
Preferred may be converted voluntarily pursuant to the foregoing calculation in
whole or in part.

        (b)    Forced Conversion.    

          (i)  On or after the two-year anniversary of the Original Issue Date,
the Corporation shall have the right, at its option, subject to a sufficient
number of shares of Common Stock being available for issuance upon conversion,
to cause the Series A Preferred in whole, but not in part, to be automatically
converted into a number of whole shares of Common Stock using the formula set
forth in Section 5(a) (a "Forced Conversion"). The Corporation may exercise its
right to cause a Forced Conversion on a Forced Conversion Date (as defined in
Section 5(g)) pursuant to this Section 5(b) only if:

        (A)  the trading volume of the Common Stock averages at least 100,000
shares per Trading Day over the immediately preceding 30 Trading Day period (as
adjusted for stock dividends, combination or splits with respect to the Common
Stock); and

        (B)  the daily Volume-Weighted Average Price of the Common Stock exceeds
200% of the then-prevailing Conversion Price for at least 20 Trading Days of the
immediately preceding 30 Trading Day period ending on the Trading Day prior to
the Corporation's delivery of written notice, as described in Section 5(b)(ii)
hereof, notifying the holders of the Series A Preferred of the Corporation's
exercise of its right to cause a Forced Conversion.

         (ii)  To exercise its right to cause a Forced Conversion described in
Section 5(b)(i) hereof, the Corporation must deliver written notice to the
holders of the Series A Preferred, notifying such holders of such a Forced
Conversion; provided that the Corporation delivers such written notice within
five (5) days of any date on which the conditions described in Section 5(a)
hereof are met. The conversion date will be a date selected by the Corporation
(the "Forced Conversion Date") and will be no more than thirty (30) days after
the date on which the Corporation delivers the written notice described in this
Section 5(b)(ii).

--------------------------------------------------------------------------------



        (iii)  In addition to any information required by applicable law or
regulation, the notice of a Forced Conversion described in Section 5(b)(ii)
shall state, as appropriate: (A) the Forced Conversion Date; (B) the number of
shares of Common Stock to be issued upon conversion of each share of Series A
Preferred; (C) the number of shares of Series A Preferred to be converted;
(D) that dividends on the Series A Preferred to be converted will cease to
accumulate on the Forced Conversion Date and (E) the amount of any payment for
accumulated and unpaid dividends.

        (iv)  On and after the Forced Conversion Date, Cumulative Dividends will
cease to accumulate on the Series A Preferred called for a Forced Conversion and
all rights of holders of Series A Preferred will terminate except for the right
to receive the whole shares of Common Stock issuable upon conversion thereof
pursuant to the formula set forth in Section 5(a) and cash in lieu of any
fractional shares of Common Stock, and with no right to any interim dividends
declared on the Common Stock. Notwithstanding the foregoing, the Corporation
shall pay to each holder of Series A Preferred a payment equal to the aggregate
amount of any accumulated and unpaid Cumulative Dividends on the Series A
Preferred held by such holder accruing through the Forced Conversion Date. Such
payment described in the preceding sentence shall be paid by the Corporation, at
its sole option, in the form of (x) cash, (y) shares of Common Stock, or (z) a
combination of cash and shares of Common Stock distributed among the holders of
Series A Preferred on a pro rata basis; provided, however, that shares of Common
Stock issued in payment or partial payment of such payments shall be valued for
such purpose at the Conversion Price.

        (c)    Mechanics of Conversion.    No fractional shares of Common Stock
shall be issued upon conversion of shares of Series A Preferred. In lieu of any
fractional shares to which the holder would otherwise be entitled, the
Corporation shall pay cash equal to such fraction multiplied by the then
effective Conversion Price. Before any holder of Series A Preferred shall be
entitled to convert the same into shares of Common Stock pursuant to
Section 5(a), such holder shall surrender the certificate or certificates
therefor, duly endorsed, at the office of the Corporation or of any transfer
agent for shares of Series A Preferred, as the case may be (or affidavits
stating that such certificates have been lost, stolen or destroyed), and shall
give written notice by mail, postage prepaid, to the Corporation at its
principal corporate office, of the election to convert the same stating therein
the number of shares of Series A Preferred being converted, and such conversion
shall be deemed to have been made immediately prior to the close of business on
the date of receipt by the Corporation or its transfer agent of the stock
certificates for the Series A Preferred to be converted or an affidavit stating
that such certificates have been lost, stolen or destroyed. In the event of a
Forced Conversion pursuant to Section 5(b), the outstanding shares of Series A
Preferred shall be converted automatically into shares of Common Stock without
any further action by the holder of such shares and whether or not the
certificates representing such shares are surrendered to the Corporation or the
transfer agent for the Series A Preferred; provided that the Corporation shall
not be obligated to issue certificates evidencing the shares of Common Stock
issuable upon such Forced Conversion or the payment set forth in
Section 5(b)(iv) until the certificates evidencing such shares of Series A
Preferred are either delivered to the Corporation or the transfer agent for the
Series A Preferred as provided above, or the holder delivers to the Corporation
or the transfer agent an affidavit that such certificates have been lost, stolen
or destroyed. The Corporation shall, as soon as practicable thereafter, issue
and deliver to such address as the holder may direct, a certificate or
certificates for the number of shares of Common Stock to which such holder shall
be entitled and the applicable payment set forth in Section 5(b)(iv).

        (d)    Adjustment of Conversion Price of Series A Preferred.    The
Conversion Price shall be subject to adjustment from time to time as follows:

          (i)  Adjustments for Subdivisions or Combinations of Common
Stock.    In the event that at any time after the Original Issue Date the
outstanding shares of Common Stock shall be subdivided by stock split, stock
dividend or otherwise, into a greater number of shares of

--------------------------------------------------------------------------------



Common Stock, the Conversion Price then in effect shall, concurrently with the
effectiveness of such subdivision, be proportionately decreased. In the event
that at any time after the Original Issue Date the outstanding shares of Common
Stock shall be combined or consolidated into a lesser number of shares of Common
Stock, the Conversion Price then in effect shall, concurrently with the
effectiveness of such combination or consolidation, be proportionately
increased. Any adjustment under this Section 5(d) shall be effective at the
close of business on the date that the subdivision or combination becomes
effective.

         (ii)  Adjustments for Reorganizations, Reclassifications or Similar
Events.    If at any time after the Original Issue Date the Common Stock shall
be changed into the same or a different number of shares of any other class or
classes of stock or other securities or property, whether by Reorganization,
reclassification or otherwise (other than a Sale Transaction as defined in
Section 4 or a subdivision or combination of shares provided for elsewhere in
Section 5), then each share of Series A Preferred shall thereafter be
convertible into the number of shares of stock or other securities or property
to which a holder of the number of shares of Common Stock deliverable upon
conversion of such shares of Series A Preferred shall have been entitled upon
such Reorganization, reclassification or other event and, in such case,
appropriate adjustment (as determined in good faith by the Board) shall be made
in the application of the provisions in this Section 5 set forth with respect to
the rights and interests thereafter of the holders of Series A Preferred, to the
end that the provisions set forth in this Section 5 (including provisions with
respect to changes in and other adjustments of the Conversion Price) shall
thereafter be applicable, as nearly as reasonably may be, in relation to any
shares of stock or other property thereafter deliverable upon the conversion of
Series A Preferred.

        (e)    Certificate as to Adjustments.    Upon the occurrence of each
adjustment or readjustment of the Conversion Price pursuant to this Section 5,
the Corporation at its expense shall, upon request, promptly compute such
adjustment or readjustment in accordance with the terms hereof and furnish to
each holder of shares of Series A Preferred to which such adjustment pertains a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based. The Corporation
shall, upon the written request at any time of any holder of shares of Series A
Preferred, furnish or cause to be furnished to such holder a like certificate
setting forth (i) such adjustments and readjustments, (ii) the Conversion Price
at the time in effect, and (iii) the number of shares of Common Stock and the
amount, if any, of other property which at the time would be received upon the
conversion of such holder's shares of Series A Preferred.

        (f)    No Impairment.    The Corporation shall not amend the Certificate
of Incorporation or any Certificate of Designation thereto, or participate in
any Reorganization, recapitalization, Sale Transaction, issue or sale of
securities or any other voluntary action, for the purpose of avoiding or seeking
to avoid the observance or performance of any of the terms to be observed or
performed under this Section 5.

        (g)    De Minimus Adjustments.    No adjustment to the Conversion Price
shall be made if such adjustment would result in a change in the Conversion
Price of less than $0.01. Any adjustment of less than $0.01 that is not made
shall be carried forward and shall be made at the time of and together with any
subsequent adjustment that, on a cumulative basis, amounts to an adjustment of
$0.01 or more in the Conversion Price.

        (h)    Certain Definitions.    For purposes of this Section 5, the
following terms shall have the meanings set forth below:

          (i)  "Original Issue Date" shall the first date on which any shares of
Series A Preferred Stock are issued by the Corporation.

         (ii)  "Trading Day" shall mean a day during which trading in securities
generally occurs on The Nasdaq Global Select Market or, if the Common Stock is
not listed on The Nasdaq

--------------------------------------------------------------------------------






Global Select Market, on the principal other national securities exchange on
which the Common Stock is then listed or traded.

        (iii)  "Volume-Weighted Average Price" shall mean the volume-weighted
average price per share of Common Stock on The Nasdaq Global Select Market (or
such other national securities exchange or automated quotation system on which
the Common Stock is then listed or authorized for quotation or, if not so listed
or authorized for quotation, an amount determined using a volume-weighted
average method by a nationally recognized investment banking firm (unaffiliated
with the Corporation) retained for this purpose) from 9:30 a.m. to 4:30 p.m.,
New York City time, on that Trading Day, as displayed by Bloomberg Business News
or such other comparable service determined in good faith by the Corporation
that has replaced Bloomberg Business News.

        (i)    Waiver.    Notwithstanding anything in this Section 5 to the
contrary, the holders of a majority of the then outstanding shares of Series A
Preferred may, from time to time, waive the application of any of the provisions
of this Section 5 by affirmative vote or by written notice to the Corporation.

        Section 6.    Voting.    

        (a)    General.    Except as otherwise required by law or as expressly
provided below in this Section 6(a), each holder of Series A Preferred shall be
entitled to the number of votes equal to the number of shares of Common Stock
into which the shares of Series A Preferred so held could be converted at the
record date for determination of the stockholders entitled to vote, or, if no
such record date is established, at the date such vote is taken. Except as
required by law or as otherwise set forth herein, all shares of Series A
Preferred and all shares of Common Stock shall vote together as a single class
on all matters. Fractional votes by the holders of shares of Series A Preferred
shall not, however, be permitted, and any fractional voting rights shall (after
aggregating all shares of Series A Preferred held by each holder that could be
converted) be rounded down to the nearest whole number. There shall be no
cumulative voting with respect to the Series A Preferred unless and to the
extent that cumulative voting is permitted with respect to the Common Stock. In
the event that any holder of Series A Preferred is issued additional shares of
Series A Preferred in satisfaction of the Corporation's obligation to pay
Cumulative Dividends under Section 3 hereof ("Dividend Shares") and as a result
of such issuance, such holder's Ownership Percentage exceeds the Percentage
Threshold, then such holder shall not be entitled to vote the Excess Shares so
long as its Ownership Percentage exceeds the Percentage Threshold. For the
purposes hereof, the "Ownership Percentage" with respect to any holder of shares
of Series A Preferred shall mean, as of any particular time, the percentage of
the aggregate voting power of the Common Stock and all other classes or series
of the Corporation's capital stock that vote with the Common Stock as a single
class (including the Series A Preferred) (calculated on an as-converted basis)
represented by the shares of the Corporation's capital stock then beneficially
owned (within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended) by such holder and/or its affiliates in the aggregate; the
"Percentage Threshold" shall initially mean 48% of the aggregate voting power of
the Common Stock and all other classes or series of the Corporation's capital
stock that vote with the Common Stock as a single class (including the Series A
Preferred) (calculated on an as-converted basis); and "Excess Shares" shall mean
(a) Dividend Shares issued to a holder at a time when such holder's Ownership
Percentage exceeds the Percentage Threshold and (b) Dividend Shares issued to a
holder to the extent such shares would cause such holder to have an Ownership
Percentage in excess of the Percentage Threshold (e.g., if 75 shares would cause
a holder's Ownership Percentage to reach the Percentage Threshold and 100
Dividend Shares are issued, then 25 shares will be Excess Shares); provided,
however, that Excess Shares shall cease to be Excess Shares to the extent that
the holder's Ownership Percentage would be below the Percentage Threshold (but
only to such extent).

        (b)    Approval by Series A Preferred.    For so long as any shares of
Series A Preferred remain outstanding, the Corporation shall not, whether by
merger, consolidation or otherwise, without first

--------------------------------------------------------------------------------






obtaining the affirmative vote or written consent of the holders of at least a
majority of the then outstanding shares of Series A Preferred:

          (i)  alter, amend or repeal any provisions of, or add any provision to
this Certificate of Designations, the Certificate of Incorporation or the
Corporation's By-laws if such action would adversely alter, change or repeal the
designations, preferences, rights, privileges or powers of, or the restrictions
provided for the benefit of, the Series A Preferred;

         (ii)  authorize or designate any class or series of Parity Stock or any
class or series of capital stock having rights on liquidation or as to
distributions (including dividends) senior to the Series A Preferred; or
authorize or issue any other equity security convertible into or exercisable for
any equity security, having preference equal to or over, as to distributions or
liquidation preference, the Series A Preferred; or

        (iii)  increase or decrease the total number of authorized or issued
shares of Series A Preferred, other than with respect to an increase in
authorized shares of Series A Preferred for the purpose of paying Cumulative
Dividends on the outstanding shares of Series A Preferred.

        Section 7.    Reacquired Shares.    

        Any shares of Series A Preferred purchased, converted, redeemed or
otherwise acquired by the Corporation in any manner whatsoever (including with
respect to Sections 5 and 8 of this Certificate of Designations) shall (upon
compliance with any applicable provisions of the laws of the State of Delaware)
be retired and shall have the status of authorized but unissued shares of
Preferred Stock undesignated as to series. Such shares of Preferred Stock may
only be reissued in accordance with the terms of the Certificate of
Incorporation.

        Section 8.    Redemption.    

        (a)    Redemption Date.    At any time after the seventh anniversary of
the Original Issue Date, each holder of the Series A Preferred shall have the
right to compel the Corporation to redeem all or any portion of the outstanding
shares of Series A Preferred held by such holder by delivering written notice to
the Corporation (the "Redemption Notice"). The Corporation shall redeem the
shares of Series A Preferred subject to a Redemption Notice (a "Redemption")
within ninety (90) days of receipt of a Redemption Notice (or if such date is
not a business day, then on the following business day thereafter) (a
"Redemption Date").

        (b)    Redemption Price and Payment.    The shares of Series A Preferred
to be redeemed on a Redemption Date shall be redeemed by paying for each share
in cash an amount equal to the Minimum Preferred Return on such Redemption Date,
such amount being referred to herein as the "Preferred Redemption Price." Such
payment shall be made by the Corporation in full, from funds legally available
therefor, on such Redemption Date to the holder entitled thereto.

        (c)    Partial Deferral of Redemption.    Notwithstanding anything to
the contrary in Section 8(a) or Section 8(b) herein, upon receipt of a
Redemption Notice, the Corporation shall have the right, at its discretion, to
defer for one year from the date of such Redemption Notice the redemption of 50%
of the shares of Series A Preferred subject to such Redemption Notice (rounded
down to the nearest whole share). To exercise this deferral right, the
Corporation must, within twenty (20) days following its receipt of such
Redemption Notice, provide written notice of its election to exercise this
deferral right to the holder or holders of Series A Preferred that delivered
such Redemption Notice. For the avoidance of doubt, if the Corporation exercises
this deferral right, the Corporation shall (i) on the Redemption Date
corresponding to such Redemption Notice, pay the Preferred Redemption Price to
the redeeming holder(s) of Series A Preferred with respect to 50% of the shares
of Series A Preferred indicated in such Redemption Notice (rounded down to the
nearest whole share) and (ii) no later than the one-year anniversary of the
Redemption Date corresponding to such Redemption Notice, pay the Preferred
Redemption Price to the redeeming

--------------------------------------------------------------------------------






holder(s) of Series A Preferred with respect to the remaining unredeemed shares
of Series A Preferred indicated in such Redemption Notice.

        (d)    Redemption Mechanics.    Within thirty (30) days following its
receipt of a Redemption Notice, the Corporation shall provide written notice to
the holder that submitted the Redemption Notice notifying such holder of the
Redemption Date and specifying the Preferred Redemption Price and the place
where said Preferred Redemption Price shall be payable. The notice shall be
addressed to such holder at its address as shown by the records of the
Corporation. Upon receipt of the such notice, the holder of shares of Series A
Preferred shall surrender the certificate or certificates representing the
shares to be redeemed to the Corporation, duly assigned or endorsed for transfer
(or accompanied by duly executed stock powers relating thereto), or shall
deliver an affidavit of loss with respect to such certificates at the principal
executive office of the Corporation or such other place as the Corporation may
from time to time designate by notice to such holder, and on the Redemption Date
corresponding to such Redemption Notice each surrendered certificate shall be
canceled and retired and the Corporation shall thereafter make payment of the
Preferred Redemption Price; provided, however, that if the Corporation has
insufficient funds legally available to redeem all shares required to be
redeemed, such holder shall, in addition to receiving the payment of the portion
of the aggregate Preferred Redemption Price that the Corporation is not legally
prohibited from paying to such holder, receive a new stock certificate for those
shares of Series A Preferred subject to such Redemption Notice but not so
redeemed. From and after the close of business on the Redemption Date
corresponding to such Redemption Notice, unless there shall have been a default
in the payment of the Preferred Redemption Price, all rights of such holders of
shares of Series A Preferred (except the right to receive the Preferred
Redemption Price) shall cease with respect to the shares actually redeemed on
such Redemption Date, and such shares shall not thereafter be transferred on the
books of the Corporation or be deemed to be outstanding for any purpose
whatsoever. If the funds of the Corporation legally available for redemption of
shares of Series A Preferred on such Redemption Date are insufficient to redeem
the total number of shares of Series A Preferred subject to such Redemption
Notice, the holders of such shares shall share ratably in any funds legally
available for redemption according to the respective amounts which would be
payable to them if the full number of shares to be redeemed on such Redemption
Date were actually redeemed. The shares of Series A Preferred required to be
redeemed but not so redeemed shall remain outstanding and the holder thereof
shall be entitled to all rights and preferences provided herein. At any time
thereafter when additional funds of the Corporation are legally available for
the redemption of such shares of Series A Preferred, such funds will be used to
redeem the balance of such shares, or such portion thereof for which funds are
then legally available, on the basis set forth above. For purposes of this
Section 8(d), all references to any Redemption Date shall be deemed to include
both transactions on a Redemption Date and, in the case where the Corporation
exercises its deferral right pursuant to Section 8(c), the date of the
redemption of the remaining unredeemed shares noticed for redemption.

        (e)    Penalty.    In the event that, for any reason, the Corporation
does not make full payment on the Redemption Date (or, in the case where the
Corporation exercises its deferral right pursuant to Section 8(a)(iii), on the
dates set forth in Section 8(a)(iii)) for the shares of Series A Preferred
noticed for redemption in accordance with the provisions of this Section 8 then
the Dividend Rate set forth in Section 3(a) shall increase to sixteen percent
(16%) for all outstanding shares of Series A Preferred and any shares of
Series A Preferred issued at any time after such failure to make such payment by
the Corporation.

        (f)    Waiver.    Notwithstanding anything in this Section 8 to the
contrary, the holders of a majority of the then outstanding shares of Series A
Preferred may, from time to time, waive the application of any of the provisions
of this Section 8 by affirmative vote or by written notice to the Corporation.

--------------------------------------------------------------------------------



        Section 9.    Miscellaneous.    

        (a)    Notice.    All notices, requests, payments, instructions or other
documents to be given hereunder will be in writing or by written
telecommunication, and will be deemed to have been duly given if (i) delivered
personally (effective upon delivery), (ii) sent by a reputable, established
courier service that guarantees overnight delivery (effective the next business
day), (iii) dispatched by telecopier (if the telecopy is in complete, readable
form, effective upon dispatch), (iv) by first class mail (effective on the
second business day following delivery) or (v) by electronic mail if the receipt
of such electronic mail is confirmed, in each case to the address, telecopier
number or e-mail address, as the case may be, as set forth in the records of the
Corporation for the applicable stockholder.

        (b)    Waiver of Notice.    The holder or holders of a majority of the
then outstanding shares of Series A Preferred may, at any time upon written
notice to the Corporation, waive any notice or certificate delivery provisions
specified herein for the benefit of such holders, and any such waiver shall be
binding upon all holders of such securities.

        (c)    Exclusion of Other Rights.    Except as may otherwise be required
by law, the shares of Series A Preferred shall not have any voting powers,
preferences or relative, participating, optional or other special rights, other
than those specifically set forth herein (as this resolution may be amended from
time to time) and in the Certificate of Incorporation.

        [Signature Follows]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Corporation has caused this Certificate to be
signed in its name and on its behalf on this    rd
of                        2009 by a duly authorized officer of the Corporation.



  LECG CORPORATION



 

By:

 

 


--------------------------------------------------------------------------------



      Name:



      Title:

--------------------------------------------------------------------------------






Exhibit B


Form of Legal Opinion


--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.57



TABLE OF CONTENTS
STOCK PURCHASE AGREEMENT
SECTION I—PURCHASE AND SALE OF SHARES
SECTION II—REPRESENTATIONS AND WARRANTIES OF THE COMPANY
SECTION III—REPRESENTATIONS AND WARRANTIES OF EACH INVESTOR
SECTION IV—CERTAIN COVENANTS OF THE COMPANY
SECTION V—CONDITIONS TO THE INVESTOR'S OBLIGATIONS AT CLOSING
SECTION VI—CONDITIONS TO THE COMPANY'S OBLIGATIONS AT CLOSING
SECTION VII—TERMINATION
SECTION VIII—MISCELLANEOUS
Schedule A
Purchase Allocation Schedule
Schedule B
Wire Instructions

Exhibit A



CERTIFICATE OF DESIGNATIONS OF SERIES A CONVERTIBLE REDEEMABLE PREFERRED STOCK
OF LECG CORPORATION
Exhibit B
Form of Legal Opinion
